Title: From Thomas Jefferson to Arthur S. Brockenbrough, 17 September 1823
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

I find that Raggi, having failed to sell his articles of Alabaster & marble is unable to pay his tavern bill and passage to Richmond, and he asks an advance of 50. D. on account of the Corinthian bases, for which moreover he will leave those articles in pledge with you. I think it safe enough to make him the advance on account of the bases, & that should he fail in that contract, the 15. pieces of alabaster & 2. of marble are an abundant security. I therefore recommend to you to advance him the 50. D. and to recieve the articles in pledge, with the permission from him to sell them to any purchasers at the prices he shall fix, and credit his account by the sum recd for them.  friendly salutations.he says if he can sell any part of them before he goes, he will deliver you the proceeds. I believe in his honesty so far as that you may trust him in this point.